NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No.    18-55520

                Plaintiff-Appellant,            D.C. No. 8:17-cv-00297-VBF-
                                                MRW
 v.

COSTA MESA POLICE DEPARTMENT;                   MEMORANDUM*
et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging violations of the Fourth and Fourteenth

Amendments arising from a traffic stop. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Blankenhorn v. City of Orange, 485 F.3d 463, 470


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2007). We affirm.

      The district court properly granted summary judgment on Lopez’s Fourth

Amendment claim for defendants because Lopez failed to raise a genuine dispute

of material fact as to whether defendants lacked reasonable suspicion to stop his

vehicle or were unjustified in impounding the vehicle or conducting an inventory.

See Heien v. North Carolina, 574 U.S. 54, 60 (2014) (holding that to conduct a

traffic stop “officers need only reasonable suspicion—that is, a particularized and

objective basis for suspecting the particular person stopped of breaking the law”

(internal quotation marks omitted)); United States v. Torres, 828 F.3d 1113, 1120

(9th Cir. 2016) (“Once a vehicle has been legally impounded, the police may

conduct an inventory search without a warrant.”); Miranda v. City of Cornelius,

429 F.3d 858, 865 (9th Cir. 2005) (“The violation of a traffic regulation justifies

impoundment of a vehicle if the driver is unable to remove the vehicle from a

public location without continuing its illegal operation.”).

      The district court properly granted summary judgment on Lopez’s

Fourteenth Amendment claim for defendants because Lopez failed to raise a

genuine dispute of material fact as to whether defendants acted with discriminatory

purpose. See Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003) (“To avoid

summary judgment, [the nonmoving party] ‘must produce evidence sufficient to

permit a reasonable trier of fact to find by a preponderance of the evidence that the


                                          2                                    18-55520
decision was racially motivated.’” (citations and internal quotations marks

omitted)).

      The district court did not abuse its discretion in denying Lopez’s motion to

amend his complaint to add claims against other potential defendants because those

claims were futile. See Bowles v. Reade, 198 F.3d 752, 757-58 (9th Cir. 1999)

(setting forth standard of review and factors for denial of a motion to amend).

      The district court did not abuse its discretion in denying Lopez’s motion to

amend to add claims under 42 U.S.C. § 1985 because the amendment would have

prejudiced defendants and caused undue delay in the litigation. See id.

      The district court did not abuse its discretion in denying Lopez’s motions for

appointment of counsel because Lopez was able to articulate his claims and was

unlikely to succeed on the merits. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009) (setting forth standard of review and discussing factors to consider in

ruling on a motion to appoint counsel).

      The district court did not abuse its discretion in denying Lopez’s motion to

recuse District Judge Fairbank and Magistrate Judge Wilner because Lopez failed

to demonstrate that a reasonable person would believe that either judges’

impartiality could be questioned. See United States v. Hernandez, 109 F.3d 1450,

1453 (9th Cir. 1997) (setting forth standard of review and discussing standard for

recusal under 28 U.S.C. §§ 144 and 455).


                                          3                                   18-55520
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Lopez’s motion for judicial notice is denied.

      AFFIRMED.




                                          4                                       18-55520